ORDER
PER CURIAM.
Appellant, Joseph Becker (“Movant”), appeals from the judgment of the Circuit Court of Franklin County denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant pleaded guilty to first degree murder, section 565.020 RSMo (2000). Movant was sentenced to life imprisonment without parole. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.